Citation Nr: 0941604	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbosacral spinal 
stenosis with degenerative disc disease and degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to 
September 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  

In May 2005, the Veteran appeared at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In December 2006, the Board remanded this matter for 
additional development.  

In an August 2008 decision, the Board denied service 
connection for lumbosacral spinal stenosis with degenerative 
disc disease and degenerative joint disease.  

The Veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In November 2008, VA filed a unilateral unopposed Motion for 
Remand, requesting that the August 2008 decision be vacated 
and remanded for additional development consistent with the 
Motion for Remand.  

In January 2009, the Court granted the motion and remanded 
the matter for readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

In the November 2008 Motion for Remand, it was noted that 
while VA solicited a nexus opinion in connection with the 
Veteran's claim for service connection for a low back 
disability, that medical opinion failed to resolve the 
critical issue of whether the Veteran's low back disability 
was related to service.  The December 2004 VA examiner 
indicated that he could not state that the Veteran's 
disability was a result of an inservice injury without 
resorting to speculation.  The motion noted that these types 
of opinions had been characterized as non-evidence.  As such, 
the duty to assist had not been satisfied.  It was indicated 
that on remand, the Board should obtain another VA 
examination or opinion which adequately addressed the issue 
of whether the Veteran's low back disability was related to 
service.  

As a result of the Motion for Remand, the Veteran should be 
scheduled for an additional VA examination to determine the 
nature and etiology of any current back disorder, and its 
relationship, if any, to his period of service.  

While this matter is in remand status, the Veteran should be 
requested to provide the names and addresses of all health 
care providers who have treated him for a low back disability 
since April 2008.  The Veteran should also be requested to 
provide proper authorization, when necessary, to obtain the 
identified treatment records.  All identified VA treatment 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names and addresses of all 
health care providers who have treated 
him for any low back disorder since April 
2008.  After obtaining proper 
authorization from the Veteran, where 
necessary, obtain and associate with the 
claims file copies of treatment records 
from those facilities identified by the 
Veteran.  

2.  After the above development, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of any 
current low back disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and such review should be 
noted in the examination report.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  

The examiner is requested to render the 
following opinions:

(a) Does the Veteran currently have a low 
back disorder(s) ? If so, what are the 
etiologies of these disorders and is it 
at least as likely as not (50 percent 
probability or more) that they are 
related to service?

(b) Did the Veteran have any low back 
disorder(s) at the time of his entrance 
into service, and if so, what was the 
nature of these disabilities?

(c) If the Veteran entered service with 
any low back disorder(s), did these 
disorders increase in severity during 
service, and if so, did the increase in 
severity represent simply a temporary or 
intermittent flare- up of the pre-service 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?  Detailed 
rationale is requested for each opinion 
that is rendered.

3.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

